The Attorney           General of Texas

    JIM MATTOX                                     A],ril22, 1986
    Attorney General


    Supreme Court Building         Honorable Carl A. P.arker          Opinion No. JM-481
    P. 0. Box 12548                Chairman
    Austin, TX. 76711- 2548        Education Committee                Ret Scope of section 13.909 of the
    512i475~2501
                                   Texas State Senate                 Education Code, which grants public
    TAX    9lo/a74.l387
    Telecopier   51214750266
                                   P. 0. Box 12068, Capitol Station   school teachers the right to a 30-
                                   Austin, Texas   78711              tinute lunch period free of all
                                                                      duties and responsibilities
    714 Jackson. Suite 700
    Dallas. TX. 75202-4506
                                   Dear Senator Parker:
    214/742-a944

                                        You request our interpretation of section 13.909 of the Education
    4824 Alberta Ave., Suite 160   Code, which provides:
    El Paso, TX. 75905.2793
    915/5333464
                                               (a) E:ncept as provided by Subsection cc) of
                                            this section, each teacher actively engaged in the
r
      ,l Texas, Suite 700                   instructi~m and supervision of students in public
    Houston. TX. 770023111                  schools is entitled to at least a 30-minute lunch
    713/223-5888                            period free from all duties and responsibilities
                                            connected with the instruction and supervision of
    606 Broadway, Suite 312
                                            students. Each school district may set flexible
    Lubbock, TX. 794013479
                                            or rotat,ing schedules for each classroom teacher
    8061747.5238                            in the tiistrict for the implementation of the
                                            duty-free lunch period.
    4309 N. Tenth. Suite B
    McAllen, TX. 78501-1585
                                                (b) The implementation of this section may not
    5~682.4547                               result in a lengthened school day.

                                               (c) If necessary because of a personnel short-
    200 Main Plaza. Suite 400
                                            age, ext,remeeconomic conditions, or an unavoid-
    San Antonio, TX. 782052797
                                            able or unforeseen circumstance, a school district
    512n25-4191
                                            may requlire a teacher entitled to a duty-free
                                            lunch to superrrise students during lunch.       A
    An Equal OppOrtunityI                   teacher may not be required to supervise students
    Affirmative Action Employer             under this subsection more than one day in any
                                            school we,ek. The State Board of Education by rule
                                            shall prescribe guidelines for determining what
                                            constituws a personnel shortage, extreme economic
                                            conditions, or an unavoidable or unforeseen cir-
                                            cumstance for purposes of this subsection.




                                                           p. 2201
Honorable Carl A. Parker - Page 2     (JM-481)




You ask the following questions:

            1. May the school principal require teachers
         to remain in the school cafeteria during this
         statutory 30-minute period, or may teachers spend
         this period in o.ther school building locations,
         s,    classrooms: workrooms, teachers’ lounges?

             2. May    teachers be    required by     school
          authorities to rtmain on campus or school property
          during the 30-minute statutory period?

We conclude that section 13.909 would not        permit either of   the
restrictions you inquire about.

     In addition to House Bill No. 505, which became section 13.909,
the Sixty-ninth Legislature:considered several bills that provided for
a duty-free lunch break for teachers. H.B. No. 511; S.B. No. 220;
S.B. No. 520. The legislative history of all those bills shows that
the purpose of a mandatory lunch break for teachers was to give
teachers time away from students and a chance to relax over lunch.
See Tape of Senate Education CcltmitteeMeeting, February 20, 1985,
regarding S.B. No. 220 and S.B. No. 520; Tape of House Public
Education Committee Meeting, April 30, 1985, regarding H.B. No. 505
and H.B. No. 511.

     Therefore, it would undermine the purpose of section 13.909 if
teachers were required to spend their lunch "break" in the cafeteria
with students except under extreme circumstances as authorized in
subsection (c). Thus, teachers may not be required to spend their
30-minute duty-free lunch break in the cafeteria.

     In regard to your second question, we conclude that the language
of section 13.909 does not .permita rule requiring teachers to remain
on school property during their lunch break. If the legislature had
intended nothing more than 'togive teachers a break from the physical
presence of students, it could have simply provided that teachers had
to have an opportunity to eat lunch outside the physical presence of
students. However, the legislature mandated a "lunch period free from
all duties and responsibilities connected with the instruction a=d
supervision of students." Educ. Code 513.909(a). The legislature
also described the break 8,s "duty-free." Id. 113.909(a), (c). An
obligation to stay on school property would-self    be a "duty," and
any reason a school could give for making such a requirement would
necessarily be "connected with" the instruction and supervision of
students. Therefore, teachers may not be required to spend their
30-minute duty-free lunch break on school property. Cf. Educ. Code
013.902 (teacher planning and preparation time).      -




                                   p. 2202
Honorable Carl A. Parker - Page 3 (JM-481)




                              SUMMARY

             Section 13.909 of the Education Code, which
          provides for a duty-free lunch break for teachers,
          dces r.otpermit ZI~lb requiring teachers to spend
          the break in the 4cafeteria. Nor does it permit a
          rule requiring teachers to spend the break on
          school property.




                                        JIM     MATTOX
                                        Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Comittec!

Prepared by Sarah Worlk
Assistant Attorney General




                                   p. 2203